Reversed and Remanded and Memorandum Opinion filed October 8, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00297-CV

 ROBERT SAUNDERS, INDIVIDUALLY AND D/B/A SA-CO PLUMBING,
                         Appellant

                                         V.

  STATE FARM LLOYDS AS SUBROGEE OF BLAKE MONTGOMERY,
                         Appellee

                     On Appeal from the 88th District Court
                            Hardin County, Texas
                         Trial Court Cause No. 54311

                 MEMORANDUM                       OPINION


      This appeal is brought from a default judgment entered September 15, 2014.
Appellant requests we reverse the trial court’s judgment on the grounds he was not
served. Appellee has informed this court that it will not file a brief in this appeal
and has no objection to this Court granting appellant’s requested relief.
      Accordingly, the judgment of the trial court is reversed and the cause
remanded for further proceedings.

                                    PER CURIAM



Panel consists of Justices Jamison, McCally and Wise.




                                        2